      Case 4:19-cv-05238-TOR     ECF No. 40    filed 08/28/20   PageID.283 Page 1 of 10




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KIER KEAND’E GARDNER,
                                                   NO. 4:19-CV-5238-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANTS’
 9           v.                                    MOTION FOR SUMMARY
                                                   JUDGMENT FOR FAILURE TO
10    KENTON BOYD, et al.,                         EXHAUST ADMINISTRATIVE
                                                   REMEDIES
11                              Defendants.

12

13         BEFORE THE COURT is Defendants’ Motion for Summary Judgment for

14   Failure to Exhaust Administrative Remedies (ECF No. 29). This matter was

15   submitted for consideration without oral argument. The Court has reviewed the

16   record and files herein, the completed briefing, and is fully informed. For the

17   reasons discussed below, Defendants’ Motion for Summary Judgment for Failure

18   to Exhaust Administrative Remedies (ECF No. 29) is GRANTED.

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 1
      Case 4:19-cv-05238-TOR     ECF No. 40    filed 08/28/20   PageID.284 Page 2 of 10




 1                                    BACKGROUND

 2         This case concerns Plaintiff’s grievances regarding prison procedures at the

 3   Washington State Penitentiary (“WSP”). See ECF No. 11. Following a review of

 4   Plaintiff’s First Amended Complaint, the Court dismissed every claim except

 5   Plaintiff’s Eighth Amendment claim. See ECF No. 16. Defendants now seek

 6   summary judgment for Plaintiff’s failure to exhaust administrative remedies. ECF

 7   No. 29. Except where noted, the following facts are not in dispute.

 8      A. Prison Grievance Procedure

 9         The Washington State Department of Corrections (“DOC”) implemented the

10   Offender Grievance Program in 1984 to process grievances relating to

11   incarceration, which is managed in accordance with DOC’s grievance policy and

12   the Offender Grievance Program Manual. ECF No. 30 at 1-2, ¶¶ 1-2. The

13   Offender Grievance Program is widely used: over 20,000 grievances are filed per

14   year system-wide. ECF No. 30 at 4, ¶ 6.

15         Prisoners are advised of the DOC grievance procedure upon arrival at the

16   WSP. ECF No. 30 at 2, ¶ 3. The policy, manual, and grievance forms are

17   available in the prison’s law library. ECF No. 30 at 2-3, ¶ 3. Prisoners may file a

18   grievance complaint by submitting a sealed complaint in a locked grievance box.

19   ECF No. 30 at 3, ¶ 3. The grievance manual requires that the grievance include the

20   prisoner’s signature, unless the prisoner does not know how to write, to ensure

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 2
      Case 4:19-cv-05238-TOR     ECF No. 40    filed 08/28/20   PageID.285 Page 3 of 10




 1   security and validation. ECF No. 30 at 4, ¶ 7; ECF No. 30 at 5, ¶ 8. Prisoners

 2   must also file within twenty working days from the date of the alleged incident

 3   unless there is a valid reason for delay. ECF No. 30 at 4, ¶ 5.

 4         Once received, prison grievance coordinators process complaints based on

 5   four levels of review. ECF No. 30 at 3, ¶ 4. On Level 0, the prison grievance

 6   coordinator pursues informal resolution of written complaints. Id. The grievance

 7   coordinator may return the complaint for rewriting, request additional information,

 8   or accept the complaint as a formal grievance. Id. Notably, if the complaint lacks

 9   a signature with the prisoner’s committed name, the complaint will be returned.

10   ECF No. 30 at 4, ¶ 7. On Level I, the local grievance coordinator reviews

11   grievances regarding policy, procedure, or other prisoners. ECF No. 30 at 3, ¶ 4.

12   On Level II, the prison superintendent investigates appeals from Level I and

13   reviews grievances regarding staff conduct. Id. On Level III, DOC administrators

14   review appeals from Level II. Id. Prisoners may not appeal a decision made at

15   Level III. ECF No. 30 at 4, ¶ 5.

16      B. Plaintiff’s Claims

17         Plaintiff is a prison inmate at the WSP. ECF No. 29 at 1; ECF No. 34 at 1-2.

18   On September 4, 2019, the WSP grievance office received Plaintiff’s complaint

19   that alleged staff were not announcing mainline during meal times in violation of

20   WSP policy, causing him to miss three meals. ECF No. 30 at 5, ¶ 10. Plaintiff

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 3
      Case 4:19-cv-05238-TOR      ECF No. 40    filed 08/28/20   PageID.286 Page 4 of 10




 1   alleges that this occurred because DOC staff did not like Plaintiff’s refusal to go by

 2   his committed last name and wanted to give him “shit.” ECF No. 34 at 2. Plaintiff

 3   signed the complaint in part with his middle name, “Keand’e RCW 62A.1-308

 4   under protest.” Id. Plaintiff’s committed name is Kier Keand’e Gardner. See ECF

 5   No. 11. The grievance coordinator returned the complaint to Plaintiff on the

 6   grounds that Plaintiff failed to properly sign the form. Id. at 6.

 7         Defendants claim that Plaintiff did not appeal the request that he sign his

 8   committed name nor did Plaintiff file a new grievance with the requested signature.

 9   Id. Plaintiff relies on his own declaration to claim that he submitted an appeal that

10   was never filed nor acknowledged by DOC. ECF No. 34 at 7. Plaintiff concedes

11   that no copies or records exist of this appeal. Id.

12                                      DISCUSSION

13      A. Summary Judgment Standard

14         The Court may grant summary judgment in favor of a moving party who

15   demonstrates “that there is no genuine dispute as to any material fact and that the

16   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

17   on a motion for summary judgment, the court must only consider admissible

18   evidence. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002). The

19   party moving for summary judgment bears the initial burden of showing the

20   absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S.

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 4
      Case 4:19-cv-05238-TOR      ECF No. 40    filed 08/28/20   PageID.287 Page 5 of 10




 1   317, 323 (1986). The burden then shifts to the non-moving party to identify

 2   specific facts showing there is a genuine issue of material fact. See Anderson v.

 3   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “The mere existence of a scintilla

 4   of evidence in support of the plaintiff’s position will be insufficient; there must be

 5   evidence on which the jury could reasonably find for the plaintiff.” Id. at 252.

 6         For purposes of summary judgment, a fact is “material” if it might affect the

 7   outcome of the suit under the governing law. Id. at 248. Further, a material fact is

 8   “genuine” only where the evidence is such that a reasonable jury could find in

 9   favor of the non-moving party. Id. The Court views the facts, and all rational

10   inferences therefrom, in the light most favorable to the non-moving party. Scott v.

11   Harris, 550 U.S. 372, 378 (2007). Summary judgment will thus be granted

12   “against a party who fails to make a showing sufficient to establish the existence of

13   an element essential to that party’s case, and on which that party will bear the

14   burden of proof at trial.” Celotex, 477 U.S. at 322.

15         “Courts should construe liberally motion papers and pleadings filed

16   by pro se inmates and should avoid applying summary judgment rules

17   strictly.” Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). “This rule

18   exempts pro se inmates from strict compliance with the summary judgment rules,

19   but it does not exempt them from all compliance.” Soto v. Unknown Sweetman,

20   882 F.3d 865, 872 (9th Cir. 2018) (emphasis in original).

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 5
      Case 4:19-cv-05238-TOR      ECF No. 40     filed 08/28/20   PageID.288 Page 6 of 10




 1      B. Failure to Exhaust Administrative Remedies

 2      1.    The Prison Litigation Reform Act

 3           Under the Prison Litigation Reform Act (“PLRA”) of 1995, “[n]o action

 4   shall be brought with respect to prison conditions under section 1983 of this title,

 5   or any other Federal law, by a prisoner confined in any jail, prison, or other

 6   correctional facility until such administrative remedies as are available, are

 7   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is a mandatory prerequisite to

 8   filing suit in federal court. Jones v. Bock, 549 U.S. 199, 211 (2007); Woodford v.

 9   Ngo, 548 U.S. 81, 85 (2006). “[T]o properly exhaust administrative remedies

10   prisoners must ‘complete the administrative review process in accordance with

11   applicable procedural rules’” defined by the specific prison grievance process in

12   question. Jones, 549 U.S. at 218 (quoting Woodford, 548 U.S. at 88).

13           In the Ninth Circuit, a motion for summary judgment is generally

14   appropriate for raising the plaintiff’s failure to exhaust administrative remedies.

15   Albino v. Baca, 747 F.3d 1162, 1170-71 (9th Cir. 2014). The burden is on the

16   defendant to prove that there was an available administrative remedy that the

17   plaintiff failed to exhaust. Id. at 1172. The burden then shifts to the prisoner to

18   produce evidence showing “that there is something in his particular case that made

19   the existing and generally available administrative remedies effectively unavailable

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 6
      Case 4:19-cv-05238-TOR     ECF No. 40    filed 08/28/20   PageID.289 Page 7 of 10




 1   to him.” Id. Unavailable remedies include those that: (1) “operate[] as a simple

 2   dead end—with officers unable or consistently unwilling to provide any relief to

 3   aggrieved inmates,” (2) are opaque and incapable of use, or (3) “thwart inmates

 4   from taking advantage of a grievance process through machination,

 5   misrepresentation, or intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1859-60

 6   (2016); Fuqua v. Ryan, 890 F.3d 838, 850 (9th Cir. 2018). The ultimate burden of

 7   proof remains with the defendant. Albino, 747 F.3d at 1172.

 8      2. Exhaustion under WSP’s Grievance Process

 9         Defendants have demonstrated that an available administrative remedy

10   exists through the WSP Offender Grievance Program, which consists of four levels

11   of review. See ECF No. 30 at 1-5, ¶¶ 1-9. Plaintiff initiated the grievance process

12   when he submitted a complaint. ECF No. 30 at 5, ¶ 10. The grievance coordinator

13   returned the complaint for failure to sign his committed name with instruction to

14   appeal or file a new grievance with committed signature. ECF No. 30 at 5-6, ¶ 10.

15   Defendants assert that Plaintiff failed to exhaust his remedies because he did not

16   appeal or file a new grievance with committed signature. ECF No. 29 at 6.

17         Plaintiff argues that this administrative remedy was effectively unavailable

18   to him due to “interference, improper screening and misrepresentation” on the

19   grounds (1) that DOC policy does not require a committed signature and DOC staff

20   have previously accepted his middle name signature, and (2) that he did file an

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 7
      Case 4:19-cv-05238-TOR        ECF No. 40   filed 08/28/20   PageID.290 Page 8 of 10




 1   appeal of the rejection. ECF No. 34 at 6-7. Plaintiff does not dispute that he failed

 2   to file a new grievance with his committed signature. See ECF No. 34.

 3         First, Plaintiff disputes the required committed signature, arguing that the

 4   manual only specifies a “signature.” See ECF No. 34 at 5. However, the

 5   requirement of a committed signature on a grievance form is proper pursuant to the

 6   WSP policy which Plaintiff had access to in the prison library. See ECF No. 30 at

 7   2-3, ¶ 3; ECF No. 31-1 at 15 (Manual requires signature); ECF No. 31-2 at 4 (“An

 8   individual … must use the name under which s/he was committed to the

 9   Department for [a]ny written or verbal communication with employees, contract

10   staff, and volunteers.”). The grievance coordinator also alerted Plaintiff to this

11   policy. ECF No. 35 at 10. Moreover, DOC’s past acceptance of Plaintiff’s

12   preferred signature is not dispositive. The rejection of Plaintiff’s grievance did not

13   create a dead end, opaque terms incapable of use, or thwart the process through

14   machination, misrepresentation, or intimidation. Thus, the administrative remedy

15   was not rendered unavailable; the choice not to sign with the committed name was

16   of Plaintiff’s own volition.

17         Second, Plaintiff’s dispute that he did file an appeal relies only on his own

18   declaration. ECF No. 34 at 7. Indeed, Plaintiff acknowledges that no copies or

19   records exist. Id. Even construed liberally in favor of Plaintiff, Plaintiff’s bare

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 8
      Case 4:19-cv-05238-TOR      ECF No. 40   filed 08/28/20   PageID.291 Page 9 of 10




 1   assertion, without more, does not create a genuine issue of material fact in dispute.

 2   Therefore, summary judgment is appropriate.

 3      3. Defendants’ request to issue dismissal with prejudice

 4         Defendants argue that Plaintiff’s case should be dismissed with prejudice.

 5   ECF No. 29 at 3-5. If a prisoner fails to exhaust available administrative remedies,

 6   the proper disposition is generally dismissal without prejudice. Wyatt v. Terhune,

 7   315 F.3d 1108, 1120 (9th Cir. 2003), overruled on other grounds by Albino v.

 8   Baca, 747 F.3d 1162 (9th Cir. 2014); McKinney v. Carey, 311 F.3d 1198, 1199

 9   (9th Cir. 2002) (per curiam). Defendants’ use of cases outside of the Ninth Circuit

10   is not persuasive. In Williams v. Comstock, prejudice is not discussed in a case

11   where a prisoner waited nearly two years to file his grievance that required filing

12   within fourteen days of the date of incident. 425 F.3d 175, 177 (2d Cir. 2005). In

13   Graves v. Norris, the court expressly did not reach the issue of whether dismissal

14   without prejudice was improper when administrative remedies were exhausted.

15   218 F.3d 884, 885–86 (8th Cir. 2000). Therefore, the Court declines to adopt the

16   approach urged by Defendants.

17

18

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 9
     Case 4:19-cv-05238-TOR     ECF No. 40    filed 08/28/20   PageID.292 Page 10 of 10




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Defendants’ Motion for Summary Judgment for Failure to Exhaust

 3            Administrative Remedies (ECF No. 29) is GRANTED.

 4         2. This matter is DISMISSED without prejudice.

 5         The District Court Executive is directed to enter this Order and Judgment

 6   accordingly, furnish copies to the parties, and CLOSE the file.

 7         DATED August 28, 2020.

 8

 9                                 THOMAS O. RICE
                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

        ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY
        JUDGMENT FOR FAILURE TO EXHAUST ADMINISTRATIVE
        REMEDIES ~ 10
